 Case 4:17-mc-00025-VLD Document 38 Filed 10/28/19 Page 1 of 1 PageID #: 54



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION



 In the matter of a subpoena issued        No. 17-mc-00025-VLD
 with regard to
                                           ORDER EXTENDING SEALING
  17-050-04-04                             PERIOD




      The United States having moved this Court for an order extending the
sealing period in this matter, and good cause having been shown therefor, it is
hereby

      ORDERED:


      1.      That this matter shall continue to be sealed; and

      2.      That the Clerk of this Court shall automatically unseal this matter
after the passage of 90 days, subject to renewal, unless ordered otherwise by the
Court.


      Dated


                                      BY THE COURT:




                                      VERONICA L. DUFFY
                                      UNITED STATES MAGISTRAT          UDGE
